DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2005/0252993) in view of Carnall (2006/0137745)
Regarding claim 4, Rogers shows a spray gun having a device for adjusting pressure (110), comprising: 
a spray gun body (fig 1) having a trigger (105) and a grip (111), a main path (102) formed in the spray gun body, a grip path (see marked up figure below) formed in the grip, and a sub path (see marked up figure below) in open communication with the grip path; 
a trigger valve (106) connected to the spray gun body and contacting the 15trigger, the trigger valve dividing the main path into a front path (see marked up figure below)  and a rear path (see marked up figure below), the front path being in communication with  a nozzle (112) of the spray gun body, the rear path being located at a rear end of the trigger valve and being in communication with the sub path (see marked up figure below), a first chamber (see marked up figure below)  and a second chamber (see marked up figure below) being respectively formed in the rear path; 
20an air adjustment valve (110) located in the first and second chambers, the second chamber being located at the rear end of the trigger valve and the first chamber being located above an 13opening of the sub path,
But fails to disclose that the air adjustment valve including a longitudinally extending tube, and a movable part and a spring being located at a first end of the tube adjacent to the second chamber, the movable part having an air passage extending longitudinally therethrough and being longitudinally slidably displaceable against a bias force of the spring by air pressure in the second chamber, the adjustment valve further including an adjustment member having a distal end connected to an opposing second end of the tube and being manually operable to adjust a longitudinal distance between the distal end of the adjustment member and a corresponding end to the movable part, an air flow path through the air passage of the movable part being closed responsive to the corresponding end thereof contacting the distal end of the adjusting member to limit the air pressure in the second chamber, and the movable Page 4 of 15MR2049-863 Application No. 16/994,981 Reply to Office Action dated 5 April 2022 part being reversibly displaced by the spring responsive to the air pressure in the second chamber being reduced and thereby regulate the air pressure supplied to the second chamber, wherein the manually adjusted longitudinal distance between the distal end of the adjustment member and the corresponding end of the movable part sets a selected regulated pressure of air supplied to the second chamber is for supplying the selected predetermined regulated pressure to the front path.
However, Carnall teaches air adjustment valve including a longitudinally extending tube (10, 16), and a movable part (12) and a spring (17) being located at a first end of the tube adjacent to the second chamber (11), the movable part having an air passage extending longitudinally therethrough and being longitudinally slidably displaceable against a bias force of the spring by air pressure in the second chamber (fig 1), the adjustment valve further including an adjustment member (21) having a distal end connected to an opposing second end of the tube  (fig 1) and being manually operable to adjust a longitudinal distance between the distal end of the adjustment member and a corresponding end to the movable part (fig 1, fig 1), an air flow path  through the air passage of the movable part being closed responsive to the corresponding end thereof contacting the distal end of the adjusting member to limit the air pressure in the second chamber (fig 2), and the movable Page 4 of 15MR2049-863 Application No. 16/994,981 Reply to Office Action dated 5 April 2022 part being reversibly displaced by the spring responsive to the air pressure in the second chamber being reduced and thereby regulate the air pressure supplied to the second chamber (fig 1, 2), wherein the manually adjusted longitudinal distance between the distal end of the adjustment member and the corresponding end of the movable part sets a selected regulated pressure of air supplied to the second chamber is for supplying the selected predetermined regulated pressure to the front path (fig 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the valve (110) of Rodgers with the air adjustment valve of Carnall in order to allow for the valve to automatically close when pressure on at the outlet gets too high as taught by Carnall [0005]. One of ordinary skill in the art would know how to replace the valve element of Rogers with the valve element of Carnell. Both valves are adjustable by a turning an adjustment member along an axis and the combination would be a simple substitution of one valve for another valve. 

.  

    PNG
    media_image1.png
    564
    692
    media_image1.png
    Greyscale



Regarding claim 6,  wherein the tube includes a radial hole (the hole in 15) defined radially therethrough, the radial hole of the tube is 10aligned with the opening of the sub path (this will be true in the above combination), multiple seal rings (fig 1) are mounted to the tube, the radial hole is located between the seal rings (fig 1), a first orifice (exit of the tube where 12 is located) is formed through the tube, the spray gun includes a second orifice (the channel where the valve is located in Rodgers) which is located corresponding to the first orifice.  
Regarding claim 7,  wherein the adjustment 15member includes a threaded section (fig 1, Carnall) and a tool engagement port (fig 1) respectively formed to two ends thereof, the threaded section is threadedly connected to inner threads of the tube (16), another seal ring is mounted to the threaded section, 
But fails to show a knob and a groove is formed to an outer periphery of the adjustment member and located between the threaded section and the knob, the knob includes marks formed 20thereto.  
However, Rodgers teaches a knob (110) with marks on it (knurling, fig 1). There is a groove on the knob between the knob and the shaft of the valve (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the knob of Rogers instead of the tool engagement port of Carnall in the above combination, in order to make the valve adjustable without the need of a tool.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2005/0252993) as modified by Carnall (2006/0137745) above, further in view of Liu (6,626,382)
Regarding claim 8,  Rodgers as modified above shows all aspects of the applicant’s invention as in claim 7, but fails to show  the tube includes a notch formed to the second end of the tube, a screw is threadedly inserted into the spray gun and inserted in the groove of the adjustment member via the notch to restrict the tube from rotating.  
However, Liu teaches a spray gun (fig 5) that has  a tube (B2) with a notch (B11) in it. A screw (D) is threadedly inserted into the spray gun and inserted in the groove of the adjustment member via the notch to restrict the tube from rotating (fig 6).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a notch in the tube of Rogers as modified above and a screw that threads into the spray gun to keep the tube from being removed by Liu (col 1, lines 38-42).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2005/0252993) as modified by Carnall (2006/0137745) and Liu (6,626,382) above, further in view of Larson  (2010/0101665)
Regarding claim 9, Rogers as modified above shows all aspects of the applicant’s invention as in claim 8, but fails to show a5 plastic pad is attached to a distal end of the threaded section.  
However Larsen teaches a regulator that has a plastic valve seat (236).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to a add a plastic valve seat to element 21 of Carnall in the above combination In order to make the valve seat easily replaceable and  help make  a tight seal. 

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
The applicant argues that neither Rogers or Carnell disclose h woe would incorporate the regulator of Carnell into he spray gun of Rogers.
The examiner notes that the combination would be a simple substitution of one valve (110 of Rogers) for another valve (of Carnell). Both valves are adjustable by a turning an adjustment member along an axis and the combination would be a simple substitution of one valve for another valve. 
The applicant also argues that the combination would not include all elements of the claim. 
The examiner has laid out how the combination would include all elements of the claim in the above rejection. The examiner notes that nut 16 is being considered art of the tube and that element 21 is being considered the adjustment member.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/19/2022